FILED
                        UNITED STATES COURT OF APPEALS                          JUN 16 2011

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                         U.S . CO U RT OF AP PE A LS




 WESTERN RADIO SERVICES CO., an                     No. 10-35468
 Oregon Corporation; et al.,
                                                    D.C. No. 6:09-cv-00872-HO
                 Plaintiffs - Appellants,           District of Oregon,
                                                    Eugene
     v.

 UNITED STATES FOREST SERVICE,                      ORDER

                 Defendant - Appellee.



Before: TASHIMA, BEA, and IKUTA, Circuit Judges.


          The Memorandum Disposition filed on May 16, 2011 is amended as

follows:

1.        On page 2 of the Memorandum Disposition, add the following text before

the word 'AFFIRM':

          Western Radio's allegations that it was 'unable to determine' if the
          radio tower project would interfere with its radio signals and that the
          project had the 'potential' to disrupt wireless communications raise
          only 'conjectural or hypothetical' concerns. Id. (internal quotation
          marµs omitted). Liµewise, Western Radio maµes factual statements
          that the radio tower project would result in trees being cut down and
          vegetation replaced but does not allege an injury to itself (for
          example, that the project would diminish its use or enjoyment of the
          aesthetic and recreational values of the surrounding area), nor is such
          an injury self-evident. Friends of the Earth, Inc. v. Laidlaw Envtl.
          Servs. (TOC), Inc., 528 U.S. 167, 181-82 (2000).
      The panel has voted to deny the petition for panel rehearing. The petition

for panel rehearing is DENIED. The Appellants' petition for rehearing en banc is

still pending before this court.
                                                                           FILED
                            NOT FOR PUBLICATION                             JUN 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



WESTERN RADIO SERVICES CO., an                   No. 10-35468
Oregon Corporation; et al.,
                                                 D.C. No. 6:09-cv-00872-HO
              Plaintiffs - Appellants,
                                                 AMENDED
  v.                                             MEMORANDUM *

UNITED STATES FOREST SERVICE,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 5, 2011**
                                 Portland, Oregon

Before: TASHIMA, BEA, and IKUTA, Circuit Judges.

       Western Radio Service Co. and Richard Oberdorfer, the company's owner

and president (collectively 'Western Radio'), appeal the district court's grant of

summary judgment to the United States Forest Service ('Forest Service'). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm the district court because Western Radio has not adduced evidence

sufficient to raise a triable issue of fact that it has suffered a 'concrete and

particularized' and 'actual and imminent' harm as required for Article III

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (citations

omitted). Western Radio's allegations that it was 'unable to determine' if the

radio tower project would interfere with its radio signals and that the project had

the 'potential' to disrupt wireless communications raise only 'conjectural or

hypothetical' concerns. Id. (internal quotation marµs omitted). Liµewise, Western

Radio maµes factual statements that the radio tower project would result in trees

being cut down and vegetation replaced but does not allege an injury to itself (for

example, that the project would diminish its use or enjoyment of the aesthetic and

recreational values of the surrounding area), nor is such an injury self-evident.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

181-82 (2000).

       AFFIRMED.




                                            2